            Case 17-01393-RAM   Doc 145   Filed 12/28/18   Page 1 of 2




     ORDERED in the Southern District of Florida on December 27, 2018.




                                                  Robert A. Mark, Judge
                                                  United States Bankruptcy Court
_____________________________________________________________________________

                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA



  _____________________________
                                   )
  In re                            )      CASE NO. 15-17570-RAM
                                   )      CHAPTER 11
  JADE WINDS ASSOCIATION,          )
  INC.,                            )
                                   )
                                   )
                   Debtor.         )
                                   )
                                   )
  JADE WINDS ASSOCIATION,          )
  INC.,                            )
                                   )
                   Plaintiff,      )
                                   )
  vs.                              )      ADV. NO. 17-01393-RAM
                                   )
  FIRST SERVICE RESIDENTIAL        )
  FLORIDA, INC.,                   )
                                   )
                                   )
                   Defendant.      )
                                   )
          Case 17-01393-RAM   Doc 145   Filed 12/28/18   Page 2 of 2



                    ORDER (1) SETTING BRIEFING
       SCHEDULE AND HEARING ON MOTION FOR SUMMARY JUDGMENT

     Upon review of the Defendant’s Motion for Summary Judgment

and Incorporated Memorandum of Law (“Motion for Summary Judgment”)

[DE# 143], it is -

     ORDERED as follows:

     1.      The Court will conduct a hearing on Plaintiff’s Motion

for Summary Judgment on February 22, 2019, at 10:00 a.m., at the

U.S. Bankruptcy Court, C. Clyde Atkins United States Courthouse,

301 North Miami Avenue, Courtroom 4, Miami, FL            33128.

     2.      The Plaintiff shall file a response to the Defendant’s

Motion for Summary Judgment no later than January 28, 2019.

     3.      The Defendant may file a reply in support of its Motion

for Summary Judgment no later than February 18, 2019.

                                  ###
COPIES TO:

Kristopher E. Pearson, Esq.
Daniel F. Blonsky, Esq.




                                    2
